Citation Nr: 1710735	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type II (DM), to include as due to exposure to herbicides.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability, to include as due to exposure to herbicides. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left lower extremity peripheral neuropathy.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left upper extremity peripheral neuropathy.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right lower extremity peripheral neuropathy.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right upper extremity peripheral neuropathy. 

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2010 and June 2011 and rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; and a March 2014 rating decision by the VA RO in Atlanta, Georgia.   

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for headaches, depression, right and left lower extremity peripheral neuropathy, and right and left upper extremity peripheral neuropathy; the issue of entitlement to service connection for sleep apnea; and, the issue of entitlement to an increased rating for allergic rhinitis are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed December 2008 rating decision denied service connection for DM.

2. The evidence associated with the claims file subsequent to the December 2008 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for DM. 

3. An unappealed July 2005 rating decision denied service connection for a heart disability.

4. The evidence associated with the claims file subsequent to the July 2005 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disability. 


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen a claim of entitlement to service connection for DM.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. New and material evidence has not been received to reopen a claim of entitlement to service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

When providing notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the claim to reopen previously denied claims of entitlement to service connection for DM and a heart disability, the Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed letters in March 2010 and February 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2010 and February 2011 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim and of the reasons for the prior denial and the unique character of the new and material evidence that must be presented.

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service records are of record.  VA and private treatment records have been obtained.  The Board acknowledges that the Veteran has not been provided VA examinations in response to the claims to reopen previously denied claims of entitlement to service connection for DM and a heart disability and that a VA medical opinion has not been obtained in response to those claims.  However, VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4) (2016).

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Claim for DM

The Veteran was denied entitlement to service connection for DM in a July 2005 rating decision based on a finding that the Veteran was not exposed to herbicides during active service and DM was not otherwise incurred in service, caused by service, or manifest to a compensable degree within one year of the Veteran's separation from active service.  The Veteran did not appeal that decision.  In a December 2008 rating decision, entitlement to service connection for DM was denied based on a finding that there was no evidence to show that the Veteran was presumed to have been exposed to herbicides in active service, and that DM was not incurred in or aggravated by active service.  The Veteran did not appeal that decision. 

The evidence of record at the time of the December 2008 denial included the following: the Veteran's STRs, which were silent for a diagnosis of, or treatment for, DM while the Veteran was in active service; the Veteran's service record, which showed that while the Veteran had service in Thailand, he was not presumed to have been exposed to herbicides; VA Medical Center treatment records showing the Veteran to have a diagnosis of DM; and, the Veteran's statements that he was exposed to both herbicides and jet engine fuel during active service, which in turn, caused his DM.  

The pertinent evidence that has been received since the December 2008 rating decision includes additional treatment records, which show that the Veteran continues to receive treatment for DM; and additional statements from the Veteran, in which he reiterates that he was exposed to herbicides while serving in Thailand.  

The Board finds that the evidence added to the record since the December 2008 rating decision is not new and material.  The additional evidence is redundant and does not speak to the reason the claim was denied.  The evidence fails to indicate that the Veteran was exposed to herbicides during active service or that his DM is related to his active service in some other way.  Further records confirming a current diagnosis are cumulative and redundant of the evidence previously considered by VA.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence has not been received, reopening of the claim of entitlement to service connection for diabetes is not warranted. 

Claim for a Heart Disability

In a July 2005 rating decision, the Veteran was denied entitlement to service connection for an enlarged heart based on a finding that the disability was not shown in service, was not manifest to a compensable degree within one year of separation from active service, and there was no evidence of a current disability.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the July 2005 rating decision included the Veteran's STRs, which were silent for a diagnosis of, or treatment for, a heart disability while the Veteran was in active service; and, the Veteran's service record, which showed that while the Veteran had service in Thailand, he was not presumed to have been exposed to herbicides.  

The Board notes that the Veteran did not file a claim to reopen his claim of entitlement to service connection for a heart disability.  Rather, the RO undertook independent review of the file pursuant to Nehmer when ischemic heart disease was added to the list of disabilities presumptively related to exposure to herbicides and denied the claim in the June 2011.  

The pertinent evidence of record since the July 2005 rating decision includes the change in regulation adding ischemic heart disease as a disability presumptively related to exposure to herbicides, the Veteran's continued claims that he was exposed to herbicides while serving in Thailand, and treatment records showing that the Veteran may have a heart disability.  

The Board finds that the evidence added to the record since the July 2005 rating decision is not new and material.  The additional evidence is redundant and does not speak to the reason the claim was denied.  The evidence fails to indicate that the Veteran was exposed to herbicides during active service or that the Veteran's heart disability is otherwise related to his active service.  Further, there is no indication from the record that the Veteran has a confirmed diagnosis of a heart disability.  As no additional evidence showing that the Veteran may have a current heart disability that is related to his active service has been received, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence has not been received, reopening of the claim of entitlement to service connection for diabetes is not warranted.


ORDER

New and material evidence has not been presented to reopen the claim of entitlement to service connection for DM, and the appeal is denied.

New and material evidence has not been presented to reopen the claim of entitlement to service connection for a heart disability, and the appeal is denied. 


REMAND

The Veteran submitted a statement in March 2015 that constitutes a timely notice of disagreement with the March 2014 rating decision denying the issues of  
whether new and material evidence had been received to reopen claims of entitlement to service connection for headaches, depression, right and left lower extremity peripheral neuropathy, and right and left upper extremity peripheral neuropathy; the issue of entitlement to service connection for sleep apnea; and, the issue of entitlement to an increased rating for allergic rhinitis.  A review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for headaches, depression, right and left lower extremity peripheral neuropathy, and right and left upper extremity peripheral neuropathy; the issue of entitlement to service connection for sleep apnea; and, the issue of entitlement to an increased rating for allergic rhinitis.  Inform the Veteran of the requirements to perfect an appeal of those issues.  If the Veteran perfects an appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


